DETAILED ACTION
Election/Restriction
A telephone call was made to Applicant’s Representative – Mr. Andrew Peret concluded on 02/22/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
As such, the restriction requirement will be presented formally as below:

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-6, drawn to a device configured to determining a probability score for a candidate region in an input image in order to identify the particular portion of an object in the image. The process involves determining using a region-based network to determine a region of interest, its score and coordinates, then combine with a score map to perform the classification.
 
Group B, claim(s) 7-15, drawn to yet to another device, configured to performing neural network update.  The process includes obtaining an input image with annotations pertaining a particular portion and annotations pertaining the portions locations, further containing and .

While the processes in A and B are related thematically (namely, processing images related to object parts identification), they are two entirely distinct processes without unity of invention. 

The special technical feature element of group A is the process of determining a final score of the candidate region based on the first score and the plurality of second scores, to identify the particular portion of the object in the image”.

The special technical feature element of group B, in sharp contrast to group A, lies in the combination of annotated data in the input image and the data of the candidate regions (score map, positions etc…) which is used to update the neural network. 

The special technical features of the groups are thus different in mode of operation as apparent to the description, as well as their respective intention, purposes and effect.

Group A and B do share certain common features, such as determining a candidate region and a score map. However, these common features are typical sub-process in object part identification in the art of image analysis.  This can be found in IDS entry – Highly Occluded Face Detection: An Improved R-FCN Approach – Fig. 1 and Section 3. Thus, these are not special technical feature made over prior art even though they are common to both groups.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are not linked as to form a single general inventive concept given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is lack of unity of invention between the groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.